PER CtjRiam
: This is a companion case to the case of Clyde F. Thompson, et al., as the representatives of and on the relation of the Indians of California, Appeal No. 9, decided this day. This case was filed by appellants as case No. 37 before the Indian Claims Commission. The Commission held a hearing on the answer of the appellee raising the question of the capacity of the “Indians of California” to prosecute the claim, presented in the petition to the Commission, as an “identifiable group” under the jurisdictional provisions of Sec. 2 of the Indian Claims Commission Act of August 13, 1946, 60 Stat. 1049.
The Indian Claims Commission dismissed the petition for lack of jurisdiction to hear and determine the claims, on the ground that the term “identifiable group,” used in Sec. 2 of the Indian Claims Commission Act, contemplated a group of Indians in the nature of a tribe or band having a common or group claim and that the “Indians of California” were *420not such an “identifiable group” of Indians having a common or group claim.
For the reasons set forth in the opinion, this day rendered, in the case of Clyde F. Thompson, et al., on the relation of the Indians of California, Appeal No. 9, we are of the opinion that the Commission erred in its decision that it did not have jurisdiction to hear and determine the claim or claims presented by appellants.
The decision of the Commission is therefore reversed, and the case is remanded for hearing and determination on the merits.